NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS RICARDO RODRIGUEZ, AKA Luis                No.    17-71370
Armando Ortiz Gomez,
                                                Agency No. A205-311-139
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**


Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Luis Ricardo Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez’s motion to

reopen based on ineffective assistance of counsel for failure to establish prejudice,

where he did not show that the evidence submitted with the motion, including the

declaration of Rodriguez’s fiancé, may have affected the agency’s hardship

determination. See Mohammed, 400 F.3d 785, 793-94 (9th Cir. 2005) (to prevail on

an ineffective assistance of counsel claim, a petitioner must demonstrate that

counsel’s performance may have affected the outcome of the proceedings); 8

U.S.C. § 1229b(b)(1)(D).

      Because Rodriguez’s failure to show prejudice is dispositive, we do not

reach his remaining contentions regarding his former attorney’s performance, or

compliance with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          2                                    17-71370